DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. For the double patenting rejections, the rejection appears to still apply. The prior art reference is not used to show the amended limitations, but rather the Patent Reference is which are disclosed in Claim 7.
For rejections under the prior art of claims, Applicant states that the prior art does not disclose the amended limitations. However, Ovadia discloses in paragraphs [104-114] (storing a unique identifier for each record, with guaranteed uniqueness, which contains information of the Path message and derived from a combination of data in fields corresponding to the label enabling lightning like lookup of reservation entries in response to processing control bursts containing specific PBS resource allocation requests, resource reservation table) which would appear to disclose the amended claimed limitation.  Therefore, the prior art would appear to disclose the amended claim limitations and the rejections under the prior art are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,200,280 in view of Ovadia et al (US 2005/0089327)[hereafter R1]. 
For claims 1, 8, and 15, ‘280 discloses all of the limitations in claims 1, 7, 12, and 16-18 except for “a shortest path in a network”; however, R1 discloses that a shortest path in a network is computed (paragraphs 61-79, 89-102, Fig 14 shortest path with a start and end time constraint). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘280 to use the shortest path computation taught by R1.  The rationale to combine would be to use a known technique with a similar device (R1 discloses the shortest path computation takes into account a start and end time of the LSP, just as is used in ‘280 [paragraphs 61-79, 89-102, Fig 14]), simple substitution of computation technique, to allow faster communications by using the shortest path, and design choice. 
For claims 2, 9, and 16, ‘280 discloses the limitations in claim 20. R1 discloses the limitations in paragraphs 61-79, 89-102, Fig 14.
For claims 3, 10, and 17, ‘280 discloses the limitations in claims 1, 8, 10-12, and 18, except for “the temporal LSP crosses multiple domains”; however R1 discloses the limitation (paragraphs 61-79, 89-102, Fig 14).
For claims 4, 5, 11, 12, 18, and 19, ‘280 discloses the limitations in claims 1, 3, 4, 6, 12, 14, and 18.
For claims 6, 13, and 20, ‘280 discloses the limitations in claim 5.
For claims 7, 14, and 21, ‘280 discloses the limitations in claims 1 and 3-19. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-10, 12, 14-17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ovadia et al (US 2005/0089327)[hereafter R1].
For claims 1, 8, and 15, R1 discloses receiving, by a temporal label switched path (T-LSP) manager of the network controller, a request for creating a temporal label switched path (LSP) in a scheduled time interval that satisfies a constraint (paragraphs 61-79, 89-102, Fig 14 #1403 path message is created and sent to the next hop); computing, by a temporal path computation element (T-PCE) of the network controller, a shortest path in a network satisfying a constraint for the temporal LSP in the scheduled time interval, with the shortest path being the temporal LSP to be reserved during the scheduled time interval (paragraphs 61-79, 89-102, Fig 14 the shortest path is the path computed); indicating, in a temporal traffic engineering database (T-TED) of the network controller, a reservation of resources on each link the shortest path traverses during the scheduled time interval (paragraphs 61-79, 89-114, Fig 14 make soft reservations of the resources for each hop these are stored, resource reservation table); storing, in a time-based label switched path database (LSPDB), path information associated with the shortest path reserved during the scheduled time interval, the path information including a global identifier (ID) 
and initiating, at a beginning of the scheduled time interval by the T-LSP manager, setup of the LSP in the network through sending a LSP creation request to a path computation client (PCC) on an ingress node of the shortest path in response to computing the shortest path and in response to reserving the resources on each link the temporal LSP traverses during the scheduled time interval (paragraphs 61-79, 89-102, Fig 14 soft reservation by Resv message, followed by a Path message to create the LSP).
For claims 2, 9, and 16, R1 discloses a path computation element (PCE) communication protocol (PCEP) open message indicating that the T-PCE is capable of supporting temporal LSP path computation, temporal LSP initiation, and temporal LSP maintenance (paragraphs 61-79, 89-102, Fig 14 the use of the protocol indicates it is capable of supporting the protocol).
For claims 3, 10, and 17, R1 discloses the temporal LSP crosses multiple domains in the network (paragraphs 74-93 between devices, different domains), wherein the method further comprises communicating, by the T-PCE, with a remote T-PCE to get an end-to-end path for the LSP crossing the multiple domains via a path computation element (PCE) communication protocol (PCEP) path computation request (PCReq) message (paragraphs 74-93 between devices, different domains), and wherein the PCReq message comprises a request parameter (RP) object comprising an operation on time interval (OT) field indicating whether the PCReq message is a first request for path computation in the scheduled time interval, a second request for bandwidth 
For claims 5, 12, and 19, R1 discloses the scheduled time interval is a time period from a first time Ta, to a second time Tb (paragraphs 61-79, 89-102, Fig 14 start and end times), and wherein the PCReq message further comprises a time-interval object comprising: a start-time-length field indicating a start-time length in seconds from a current local clock time to the first time Ta that the LSP starts to carry traffic, wherein the start-time length is Ta minus the current local clock time (paragraphs 61-79, 89-102, Fig 14 start time); and an end-time-length field indicating an end-time length in seconds from the current local clock time to the second time Tb that the LSP ends carrying the traffic, wherein the end-time length is Tb minus the current local clock time (paragraphs 61-79, 89-102, Fig 14 end time).
For claims 7, 14, and 21, R1 discloses the request includes at least one of constraints of the temporal LSP, timing information about the scheduled time interval, or traffic information about traffic to be forwarded along the temporal LSP (paragraphs 61-79, 89-102, Fig 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of Guichard et al (US 2006/0215577).
For claims 4, 11, 18, R1 discloses  the scheduled time interval is a time period from a first time Ta, to a second time Tb (paragraphs 61-79, 89-102, Fig 14 start to end time), wherein the PCReq message further comprises a time-interval object comprising: a start-Time field indicating the first time Ta that the LSP starts to carry traffic (paragraphs 61-79, 89-102, Fig 14 start time); and 
R1 does not explicitly state the first time Ta and the second time Tb are clock times that are synchronized among all network elements (NEs) in the network.
However, Guichard discloses that time clocks can be synchronized between different network elements for the creation of LSPs (paragraph 40).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use first time Ta and the second time Tb as clock times that are synchronized among all network elements (NEs) in the network taught by Guichard.  The rationale to combine would be to use a known technique in a similar device, to avoid bandwidth fragmentation (See Vasseur [US 2006/0250961] paragraph 20), to increase efficiency and avoid errors, and design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Saltsidis (US 2014/0313932) discloses reserving and a shortest path transmission; Chen et al (US 2017/0317929) discloses bandwidth reservation; Shukla et al (US 2014/0078886) discloses shortest path with label and resource reservation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/CHRISTOPHER R CROMPTON/            Primary Examiner, Art Unit 2463